 

EXHIBIT 10.69

 

JPS Industries, Inc.

555 North Pleasantburg Drive, Suite 202

Greenville, South Carolina 29607

August 5, 2003

 

Mr. Michael L. Fulbright

 

Dear Mr. Fulbright:

 

We are writing with respect to that certain letter agreement between you and JPS
Industries f/k/a JPS Textile Group, Inc. (the “Company”), dated as of February
28, 1999, as amended by that certain letter agreement between you and the
Company, dated as of July 31, 2001 (collectively, the “Agreement”), pertaining
to your employment by the Company. In accordance with our recent discussions,
this letter/agreement amends the terms of your Agreement as follows (bolded text
indicates modifications to existing Agreement):

 

1. Definitions. Unless otherwise specifically defined herein, each term used
herein that is defined in the Agreement shall have the meaning assigned to such
term in the Agreement. Each reference to “hereof”, “hereunder”, “herein” and
“hereby”, and each other similar reference, and each reference to “this
Agreement” and each other similar reference contained in the Agreement, shall
from and after the date hereof refer to the Agreement as amended hereby.

 

2. Amendments to Section 1 (Employment). Section 1 of the Agreement is hereby
deleted in its entirety and replaced with the following in lieu therefor:

 

1. Employment. The Company agrees to employ you, and you agree to be employed by
the Company, commencing on March 1, 1999 (the “Effective Date”) and ending on
November 1, 2006 (unless sooner terminated as hereinafter provided) (the
“Initial Employment Period”), on the terms and subject to the conditions set
forth in this Agreement (the “Agreement”); provided, however, that the Initial
Employment Period, and the terms and conditions of this Agreement, shall renew
and extend for a one (1) year period beginning on November 2, 2006 and ending on
November 1, 2007 (any such extension period and the Initial Employment Period
are collectively referred to herein as the “Employment Period”), without any
further action by you or the Company to effectuate such renewal and extension,
unless (i) you or the Company provide written notice to the other party on or
before February 1, 2006 indicating that no such renewal or extension shall occur
on November 2, 2006, in which event the Employment Period shall expire on
November 1, 2006, or (ii) sooner terminated as hereinafter provided. The
non-renewal referenced in

 



--------------------------------------------------------------------------------

the immediately preceding sentence shall not operate to deprive you of any of
the compensation provided for in Section 8(d) hereof with respect to any
termination of your employment following notice of non-renewal, but prior to
expiration of the Employment Period.

 

3. Amendments to Section 3(a)(i) (Base Salary). Section 3(a)(i) of the Agreement
is hereby deleted in its entirety and replaced with the following in lieu
therefor:

 

(a) (i) Base Salary. During the Employment Period, the Company shall pay you,
and you shall accept from the Company for your services, a salary at (A) an
initial rate of $550,000 per annum for the period commencing on March 1, 1999
through and including October 31, 2001, and (B) a rate of $600,000 per annum for
the period commencing on November 1, 2001 and thereafter (the “Base Salary”),
payable in accordance with the Company’s sole policy with respect to the
compensation of executives. Your Base Salary will not be increased or decreased
during the Employment Period.

 

4. Amendments to Section 12 (Notice). Section 12 of the Agreement is hereby
amended by deleting the name “Jones, Day, Reavis & Pogue” and replacing it with
“Jones Day.”

 

5. Effect of Amendment. Except as amended hereby, the terms of the Agreement
shall remain in full force and effect without change.

 

Assuming this letter correctly sets forth our agreement regarding amendments to
the Agreement, please sign duplicate acknowledgment copies of same and return
one to me.

 

Very truly yours,

 

JPS INDUSTRIES, INC.

By:  

/s/ Charles R. Tutterow

   

--------------------------------------------------------------------------------

Name:

 

Charles R. Tutterow

Title:

 

Executive Vice President and Chief Financial Officer

 

This letter correctly sets forth the amendments to terms and conditions of the
Agreement pertaining to my employment by the Company.

/s/ Michael L. Fulbright

--------------------------------------------------------------------------------

Michael L. Fulbright

 